        Case 1:16-cr-00019-PGG Document 152 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

MAALIK ALIM JONES,                                              16 Cr. 19 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              By September 14, 2021, Defendant will submit a letter addressing the effect of

the Superseding Indictment (Dkt. No. 148) on the Defendant’s convictions on Counts One and

Two of the Superseding Information (Dkt. No. 71). The Government will submit a response to

Defendant’s letter by September 21 2021.

              The Government will produce the discovery it previously produced in this case to

defense counsel by September 21, 2021.

              A status conference will be held on October 20, 2021 at 12:30 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       September 9, 2021
